UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§
RICHARD A. HORN, §
Plaintiff, §

§ Civil Action 94-1756-RCL
v. §
§
FRANKLIN HUDDLE, JR., et al., §
Defendants. §
§

ORDER

For the reasons set forth in the accompanying Memorandum, it is

hereby ORDERED as follows:

l.

The motion [512] of Al-Haramain Islamic Foundation, lnc.,
Wendell Belew, and Asim Ghafoor, for leave to file a brief as amici

curiae is GRANTED.

. The Stipulation of Dismissal [510] pursuant to Rule 41(a)(1(A)(ii) is

approved, and this case is hereby DlSMISSED WlTH PREJUDICE
in accordance with the terms of the Settlement Agreernent. The
Court retains jurisdiction over the outstanding pending motions as
described in the settlement agreement

The plaintiffs motion [506] to withdraw plaintiffs motion [211] for
an order to show cause why CIA personnel should not be sanctioned
is GRANTED, and the motion [507] to withdraw plaintiffs motion

[212] for attorney’s fees pursuant to the Equal Access of Justice Act

is GRANTED.

The Motion [508] of the United States to vacate the July 16, 2009
and August 26, 2009 opinions and orders (Docket Entries 450, 451,
478, and 479) is GRANTED, and those opinions and orders are
hereby VACATED.

The Motion [509] of the United States to Vacate the Court’s
January 15, 2009 and February 6, 2009 opinions and orders is
HELD IN ABEYANCE pending the Court’s receipt of the position of
the United States as to whether it will make the notifications in
this case as set forth in the Attorney General’s Memorandum of
September 23, 2009.

The Motion [505] of Jeffery W. Yeates to vacate the Court’s January
15, 2009 and February 6, 2009 opinions and orders, is HELD lN

ABEYANCE.

The following procedural motions are hereby GRANTED, nunc pro

tunc:

1.

2.

3.

Motion [184] to exceed page limitation.
Motion [210] to exceed page limitation.

Motion [461] to exceed time for response.

The following procedural motions are DENIED as moot:

1.

2.

3.

Motion [496] to depose former State Department lG Investigator.
Renewed Motion [183] for sanctions.

Motion [201] for protective order.

IT IS SO ORDERED this zjé'ay of March 2010.

€,t@.té“wa:

w

ROY E C. LAMBERTH
Chief Judge
United States District Court